DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received June 4, 2021.  Claims 1-14 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lentsch et al, US 5,880,089.
Lentsch et al teach a liquid rinse aid suitable for dilution to form an aqueous rinse (see abstract) comprising a sorbitan fatty acid ester (claim 9).  Suitable sorbitan fatty acid esters include POE 20 sorbitan monooleate, these surfactants are characterized as food additives and GRAS (col. 19, lines 1-18), and indeed, the rinse aid of the reference uses solely food additive ingredients (col. 8, lines 19-23).  Note that while EO/PO block 
It would have been obvious for one of ordinary skill in the art to form a rinse aid containing sorbitan fatty acid esters, well-known solvents, citric acid, and dye as all of these components are taught as essential or suitable in the rinse aids of the reference.
With respect to the amount of surfactant “in the solution”, applicants do not specify whether this solution is the concentrate or the diluted solution, but given the minute amount of surfactant claimed (see new claims 13 and 14), it is clear applicants are referring to the diluted solution, and it is well understood that dilution reduces the concentration of components.
Applicants have traversed this rejection on the grounds that citric acid causes a deleterious effect on sorbitan fatty esters, but fail to explain why citric acid somehow does not exhibit this effect on the sorbitan fatty esters in their composition.  Citric acid is a common additive for rinse aids as taught by the reference, and so its inclusion in a rinse aid is an obvious design choice for persons of skill in the art.

Claims 1-3, 6-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kieffer et al, US 2016/0340613.
Kieffer et al teach a liquid rinse aid suitable for dilution to form an aqueous rinse (see abstract) comprising ethoxylated alcohol nonionic surfactants (claim 1).  These rinse aids include only GRAS ingredients (¶127).  The rinse aid may include glycerol 
It would have been obvious for one of ordinary skill in the art to form a rinse aid containing nonionic surfactants, well-known solvents, citric acid, and dye as all of these components are taught as essential or suitable in the rinse aids of the reference.
With respect to the amount of surfactant “in the solution”, applicants do not specify whether this solution is the concentrate or the diluted solution, but given the minute amount of surfactant claimed (see new claims 13 and 14), it is clear applicants are referring to the diluted solution, and it is well understood that dilution reduces the concentration of components.
Applicants have traversed this rejection on the grounds the references teaches higher amounts of surfactant, but this is the concentrated solution, not a diluted solution.  As applicants have not specified what solution they are seeking to limit, it appears they are referring to the diluted solution given such low amounts of surfactant claimed, and dilution obviously reduces the concentration of ingredients.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761